PD-1596-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
April 8, 2015                                                        Transmitted 4/8/2015 11:39:53 AM
                                                                       Accepted 4/8/2015 11:45:06 AM
                                                                                         ABEL ACOSTA
                         Case Nos. PD-1595-14 and PD-1596-14                                    CLERK

Roger Liverman and                          §
Aaron Liverman,                             §
                                            §
        Appellants                          §
                                                  Court of Criminal Appeals
                                            §
v.                                          §
                                                              of Texas
                                            §
State of Texas,                             §
                                            §
        Appellee                            §


     Appellants’ Unopposed Motion for Extension of Time
                  to File Brief on the Merits


        Appellants Roger Liverman and Aaron Liverman file this Unopposed

Motion for Extension of Time to file their Brief on the Merits and would

respectfully show this Court the following:

        1.      Appellants’ Brief on the Merits is due April 10, 2015.

        2.      Appellants respectfully request a 14-day extension of their deadline. If

permitted, their brief would be due on April 24, 2015.

        3.      Appellants seek this extension because their undersigned counsel has

been occupied with the following deadlines during the days and weeks since the

State’s filed its brief with this Court:




                                           -1-
      ⎯     March 23, 2015: Response to Motion to Dismiss in Wesson v. City of
             Dallas, which is pending in the United States District Court for the
             Northern District of Texas as Civil Action No. 3:14-CV-4325;
      ⎯     March 24, 2015: Response to three motions for summary judgment in
             Melendez v. Rumsey Site Construction, LLC, which is pending in the
             62nd Judicial District Court of Hopkins County, Texas as Cause No.
             CV-41232;
      ⎯     March 30, 2015: Response to motion for summary judgment in Blair v.
             City of Dallas, which is pending in the United States District Court
             for the Northern District of Texas as Civil Action No. 3:14-CV-1515;
      ⎯     March 31, 2015: Hearing on three motions for summary judgment in
             Melendez v. Rumsey Site Construction, LLC, which is pending in the
             62nd Judicial District Court of Hopkins County, Texas as Cause No.
             CV-41232;
      ⎯     April 6, 2015: Response to Motion to Dismiss in Harper v. City of
             Dallas, which is pending in the United States District Court for the
             Northern District of Texas as Civil Action No. 3:14-CV-2647; and
      ⎯     April 7, 2015: Response to Motion to Dismiss in Tolan v. City of
             Bellaire, which is pending in the United States District Court for the
             Southern District of Texas as Civil Action No. 4:09-CV-1324; and
      ⎯     April 9, 2015: Full-day mediation in Melendez v. Rumsey Site
             Construction, LLC, which is pending in the 62nd Judicial District
             Court of Hopkins County, Texas as Cause No. CV-41232.

      4.     Appellants have neither requested or nor received any previous

extensions of time to file any document in this case.

      5.     This motion is not made for purposes of delay, but so that justice may

be done.




                                        -2-
                                          Respectfully submitted,

                                          s/ Matthew J. Kita
                                          Matthew J. Kita
                                          Texas Bar No. 24050883
                                          P.O. Box 5119
                                          Dallas, Texas 75208
                                          (214) 699-1863 (Telephone)
                                          (214) 347-7221 (Facsimile)
                                          matt@mattkita.com
                                          Counsel for Appellants

                        Certificate of Conference

      On April 7, 2015, I conferred with the State’s counsel regarding the merits of
this motion, who represented that he is unopposed to the relief requested.

                                          /s/ Matthew J. Kita
                                          Matthew J. Kita


                          Certificate of Service

      The undersigned certifies that a copy of this notice was served on the
following counsel via e-filing in accordance with Texas Rule of Appellate Procedure
9.5 and this Court’s Local Rules on April 8, 2015:

Counsel for Appellee:

      Ms. Lara Tomlin
      Denton County District Attorneys’ Office
      P. O. Box 2344
      Denton, Texas 76202

                                          /s/ Matthew J. Kita
                                          Matthew J. Kita

                                        -3-